[Cite as State v. Gillette, 2018-Ohio-5186.]


                                       IN THE COURT OF APPEALS

                                   ELEVENTH APPELLATE DISTRICT

                                       TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                      :         OPINION

                    Plaintiff-Appellee,              :
                                                               CASE NO. 2017-T-0115
          - vs -                                     :

 CRAIG S. GILLETTE,                                  :

                    Defendant-Appellant.             :


 Criminal Appeal from the Trumbull County Court of Common Pleas, Case No. 2016 CR
 00471.

 Judgment: Affirmed.


 Dennis Watkins, Trumbull County Prosecutor, Diane Barber, Assistant Prosecutor, and
 Ashleigh Musick, Assistant Prosecutor, Administration Building, Fourth Floor, 160 High
 Street, N.W., Warren, OH 44481 (For Plaintiff-Appellee).

 Rhys B. Cartwright-Jones, 42 North Phelps Street, Youngstown, OH                    44503 (For
 Defendant-Appellant).



THOMAS R. WRIGHT, P.J.


        {¶1}       Appellant, Craig S. Gillette, convicted of two counts of rape and three counts

of unlawful sexual conduct with a minor, appeals challenging the validity of the indictment,

the denial of his motion to suppress statements, the admissibility of expert witness

testimony, and the weight of the evidence. We affirm.

        {¶2}       The victim of all five offenses, M.S., born in July of 2000, is the youngest of
the Michelle Streeter and Shawn Setting children. In August 2012, Michelle and Shawn

separated and ultimately divorced. The two years following separation, M.S. alternated

between living with her mother and father.

       {¶3}   Upon separation, Michelle moved to an apartment in Warren, Ohio with her

daughter, Alexis, M.S.’s older sister. Initially, M.S. lived with her father, but visited her

mother often at Alexis’s apartment.

       {¶4}   Alexis’s friend, Brittany Brooks, lived with her children in the same

apartment complex. Brittany was dating appellant, who would often spend the night at

her place. When M.S. visited her mother she would regularly go to Brittany’s to visit and

babysit, and it is there that she met appellant.

       {¶5}   In the Fall of 2012 when appellant and M.S. were alone in Brittany’s living

room, the two engaged in consensual vaginal intercourse. The timing stood out in M.S.’s

mind because it was when she began to go through puberty.

       {¶6}   Over the ensuing weeks, appellant began a sexual relationship with

Michelle. Briefly, between early December 2012 until late January 2013, Michelle rented

and lived at a home in Bristolville, Ohio with appellant and M.S.

       {¶7}   M.S. testified that she and appellant engaged in vaginal intercourse while

they were alone at the Bristolville home. M.S. does not recall where her mother was, but

recalls her sibling being at a local library. M.S. pinpointed the encounter as occurring

near Christmas as the home was decorated for the holidays.

       {¶8}   After vacating the Bristolville home, Michelle moved back to Alexis’s

apartment and M.S. moved back to her father’s residence. Just as before, M.S. continued

to visit her mother regularly at her apartment and would go over to Brittany’s to visit and




                                             2
babysit.

       {¶9}   While living with her father during the first nine months of 2013, M.S. was

groped by an older brother on a continuing basis. As a result, in late September 2013,

M.S. submitted to a full physical examination at a child advocacy facility center in

Youngstown, Ohio. M.S. testified that the examination made her nervous because she

and appellant had vaginal intercourse two days before, and she was worried her mother

would find out that she was sexually active.

       {¶10} In answering questions during her physical examination, M.S. said she was

not sexually active. In examining M.S.’s genitals and hymen, the nurse practitioner found

no injury or abnormality, but the hymen exam was incomplete as M.S. was menstruating.

The nurse practitioner asked M.S. to return for further examination at a later date, but

M.S. convinced her mother not to schedule a follow up.

       {¶11} The last encounter between M.S. and appellant was late October 2013 and

included vaginal intercourse and cunnilingus. M.S. pinpointed the time frame as near

Halloween recalling the costume she wore when she went out with her friends.

       {¶12} M.S.’s relationship with appellant continued until sometime in 2014 when

appellant and Brittany moved. M.S. did not disclose the nature of her relationship with

appellant to anyone until April 2016 when she told her aunt, who in turn told Michelle, who

in turn contacted the Warren City Police Department. M.S. was interviewed twice by

Detective Nicholas Carney. During the first interview, without specifics, M.S. said that

she and appellant had sexual intercourse approximately 30 times. During a second

interview three months later, M.S. pinpointed the four specific instances previously

discussed and then estimated that she and appellant had sexual intercourse over 100




                                               3
times.

         {¶13} Shortly after the second interview, appellant agreed to accompany Carney

and another officer to the city police department for questioning. In the interview room,

appellant executed a written waiver of his Miranda rights. After Carney informed appellant

of the accusations, he denied ever engaging in sexual conduct with M.S. However,

appellant later made incriminating comments. Specifically, after invoking his right to an

attorney, appellant offhandedly said he “figured” it was just a “matter of time” before “all

this would’ve came out.” At the conclusion of the interview, Carney drove him back to the

Brook’s residence.

         {¶14} In July 2016, the grand jury indicted appellant on two counts of rape, first-

degree felonies under R.C. 2907.02(A)(1)(b), and three counts of unlawful sexual conduct

with a minor, third-degree felonies under R.C. 2907.04(A) & (B)(3). Both rape counts

stem from consensual intercourse when M.S. was twelve years old. The “unlawful sexual

conduct” counts stem from consensual intercourse and cunnilingus when M.S. was

between the ages of thirteen and sixteen, with appellant being at least ten years older.

         {¶15} The state called two expert witnesses at trial: a physician specializing in

pediatrics and child sexual abuse cases, and the nurse practitioner who examined M.S in

2013. The scope of the physician’s direct examination was that delayed and incremental

disclosure by child sexual abuse victims is common, and M.S.’s normal examination does

not rule out sexual activity. The nurse practitioner’s testimony regarding the normal

examination was similar.

         {¶16} The jury found appellant guilty on all five counts. Appellant was sentenced

to consecutive terms of ten years to life on the two rape counts. On the three unlawful




                                              4
sexual conduct with a minor counts, the court imposed sixty-month terms. One term is

consecutive to the two consecutive rape terms. The other two terms are concurrent to

each other and concurrent to all the other terms for an aggregate sentence of twenty-five

years to life.

       {¶17} He assigns the following error:

       {¶18} “[1.] The trial court erred in taking ‘expert testimony’ tantamount to truth

propensity testimony.

       {¶19} “[2.] The indictment at bar was overly vague as to its date-of-offense

allegations.

       {¶20} “[3.] The trial court erred in denying [appellant’s] motion to suppress, insofar

as the police took his statements in violation of the Fifth Amendment by means of trickery

and deceit.

       {¶21} “[4.] The jury returned a verdict against the manifest weight of the evidence.”

       {¶22} Under his first assignment, appellant maintains that the trial court erred in

allowing the experts to testify. He argues their testimony was not admissible because

both merely restated the victim’s testimony, improperly enhancing her credibility.

       {¶23} As a general proposition, a doctor is permitted to testify as an expert as to

whether a child has been sexually abused. State v. Britta, 11th Dist. Lake No. 2009-L-

017, 2010-Ohio-971, ¶65, quoting State v. Boston, 46 Ohio St.3d 108, 128, 545 N.E.2d

1220 (1989). However, a doctor cannot express an opinion concerning the veracity of

the allegations. Id. Accordingly, if a doctor’s finding of sexual abuse is based solely upon

his review of the child’s statements, the testimony is not admissible because it is merely

his assessment of the child’s credibility, a question to be left to the jury.       State v.




                                             5
Schewirey, 7th Dist. Mahoning No. 05 MA 155, 2006-Ohio-7054, ¶43-50.

        {¶24} Here, appellant mischaracterizes the testimony of the experts. During direct

testimony, neither stated an opinion as to the veracity of M.S.’s allegations against

appellant or whether he sexually abused her.          The state limited the scope of the

physician’s direct testimony to explaining why some child victims delay in disclosing

sexual abuse and, like the nurse practitioner, explaining why a normal physical exam

does not mean that sexual intercourse has not occurred.

        {¶25} In response to a defense question on cross-examination, the physician

noted that, as part of his written report, he opined that M.S.’s allegations “describes events

that are highly concerning for sexual abuse.” However, the state did not elicit any

testimony on this point and did not move for admission of the report. Consequently, the

reference to the opinion occurred due to defense counsel’s question. Furthermore, given

the overwhelming evidence presented by the state, the sole reference did not result in the

denial of a fair trial.

        {¶26} The state did not use expert testimony as an improper means of bolstering

the victim’s credibility. Appellant’s first assignment is without merit.

        {¶27} Under his next assignment, appellant maintains that the two rape counts

should have been dismissed because the time frame in the indictment is too broad. He

notes that the first rape count alleges that vaginal intercourse occurred during “the Fall of

2012,” while the second count states that vaginal intercourse act occurred in “December

of 2012.” Noting the proximity of the time frames, appellant argues that the two counts

are “carbon copies” and, therefore, he cannot be twice convicted.

        {¶28} Appellant concedes that he failed to object to the indictment.




                                              6
       {¶29} “Pursuant to Crim.R. 52(B), ‘[p]lain errors or defects affecting substantial

rights may be noticed although they were not brought to the attention of the court.’ Plain

error does not exist unless ‘but for the error, the outcome of the trial clearly would have

been otherwise.’ State v. Long (1978), 53 Ohio St.2d 91, 97. Notice of plain error is to

be taken ‘under exceptional circumstances and only to prevent a manifest miscarriage of

justice.’ State v. Davis, 121 Ohio St.3d 239, 2008-Ohio-4537, ¶11 * * *.” State v. Sias,

12th Dist. Madison Nos. CA2010-01-001 and CA2010-02-003, 2010-Ohio-3566, ¶23.

       {¶30} “An individual accused of a felony is entitled to an indictment setting forth

‘the nature and cause of the accusation’ pursuant to Section 10, Article I of the Ohio

Constitution and the Sixth Amendment of the United States Constitution. The purpose of

an indictment is twofold.    By compelling the government to aver all material facts

constituting the essential elements of an offense, an accused is afforded adequate notice

and an opportunity to defend. See Redmond v. State (1878), 35 Ohio St. 81, 82-83; Holt

v. State (1923), 107 Ohio St. 307, 140 N.E. 349. An indictment, by identifying and defining

the offense, also enables an accused to protect himself from any future prosecutions for

the same offense. See Harris v. State (1932), 125 Ohio St. 257, 181 N.E. 104.” State v.

Sellards, 17 Ohio St.3d 169, 170, 478 N.E.2d 781 (1985).

       {¶31} In relation to the time and date of an offense, precision is not required to

provide adequate notice. Sellards. “A certain degree of inexactitude of averments, where

they relate to matters other than elements of the offense, is not per se impermissible or

necessarily fatal to a prosecution.” Id. at 171

       {¶32} The difficulty of providing precise dates has especially been recognized in

child sexual abuse cases. Hence, “‘[a]n allowance for reasonableness and inexactitude




                                             7
must be made for such cases because many child victims are unable to remember exact

dates and times * * *.’” State v. Gomez, 11th Dist. Ashtabula No. 2017-A-0002, 2017-

Ohio-8146, ¶26, quoting State v. Neal, 2016-Ohio-64, 57 N.E.3d 272, ¶26-27 (4th Dist.).

       {¶33} In Gomez, the accused was indicted on seven rape counts and one count

of gross sexual imposition. The eight charges pertained to two child victims. As to six

counts, the indictment alleged that the offenses occurred at some point within a six-month

period. In relation to the remaining two counts, the indictment cited a nine-month period.

In affirming the denial of a motion to quash the indictment, we found the time frames

sufficient to notify the accused of the charges against him, thereby enabling him to defend

against the charges and protect himself from a subsequent prosecution for the same

crimes. Id. at ¶27. Here, the 90-day and 31-day time frames for the two rapes are

significantly less than those in Gomez.

       {¶34} Moreover, consistent with M.S.’s testimony, the state’s bill of particulars

informs that the first rape count occurred at Brittany’s apartment in Warren, Ohio, and the

second rape count occurred at Michelle’s home in Bristolville, Ohio. Appellant has,

therefore, failed to establish error.

       {¶35} As a separate argument, appellant contends that the second and third

counts of unlawful sexual conduct with a minor are “carbon copies” of each other because

both allege that the crimes occurred in October 2013. However, in the bill of particulars,

the state clearly explained that although the offenses occurred as part of one episode,

they are based upon distinct sexual acts: vaginal intercourse and cunnilingus. To this

extent, the state did not twice charge for the same act.

       {¶36} Since the indictment and bill of particulars give appellant adequate notice




                                            8
of the charges against him, thereby enabling him to both present a defense and protect

from future prosecutions for the same offenses, his second assignment lacks merit.

       {¶37} Under his third assignment, appellant contends that his statements to

Detective Carney were not made knowingly or voluntarily because the detective did not

tell him of the subject of inquiry before questioning commenced. He asserts that the

deceit requires suppression.

       {¶38} That the police did not forewarn the defendant of the subject of inquiry is

irrelevant to as whether a Miranda waiver is knowingly and voluntarily made. United

States v. Flowers, 531 Fed. Appx 975, 983 (11th Cir.2013), citing Colorado v. Spring, 479

U.S. 564, 576, 107 S.Ct. 851, 93 L.Ed.2d 954 (1987). Moreover, while the voluntariness

of a Miranda waiver and a confession are distinct issues, the same test is employed to

decide both. State v. Smith, 2nd Dist. Montgomery Nos. 24264 and 24265, 2011-Ohio-

3288, ¶20, quoting State v. Treesh, 90 Ohio St.3d 460, 2001-Ohio-4. Implicit in Flowers

and Spring is that lack of prior notice of the subject of interrogation is not considered

deception.

       {¶39} Additionally, “‘[c]oercive police activity is a necessary predicate to the

finding that a confession is not “voluntarily” within the meaning of the Due Process

Clause.’” State v. Barker, 149 Ohio St.3d 1, 2016-Ohio-2708, 73 N.E.3d 365, ¶31, quoting

Colorado v. Connelly, 479 U.S. 157, 167, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986). As there

was no deception prior to appellant’s questioning, his statements were made knowingly

and voluntarily,

       {¶40} Appellant’s reliance upon United States v. Tweel, 550 F.2d 297 (5th

Cir.1977), is misplaced, as Tweel concerned an IRS agent who did not disclose that the




                                           9
taxpayers were also the subjects of a criminal investigation by the Department of Justice.

      {¶41} Appellant’s third assignment is without merit.

      {¶42} Under his last assignment, appellant submits that his convictions are

against the manifest weight of the evidence. In raising this point, appellant merely

reasserts the two arguments forming his first two assignments. He argues that the jury

verdict is the result of confusion caused by flaws in the state’s expert testimony and the

indictment.

      {¶43} In light of our conclusions under the first two assignments, this argument is

unpersuasive. The state’s expert witnesses did not merely restate the victim’s version of

the events or vouch for her credibility. Moreover, none of the charges against appellant

are repetitive; each are based upon different acts.

      {¶44} Appellant’s convictions are primarily based upon the testimony of the victim

and experts as well as the audiotape of appellant’s statements to Detective Carney during

his interview. The jury did not lose its way. State v. Britta, 11th Dist. Lake No. 2009-L-

017, 2010-Ohio-971, ¶107. Appellant’s fourth assignment is not well taken.

      {¶45} The judgment of the Trumbull County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                           10